Appeal by the defendant from a judgment of the County Court, Nassau County (Wexner, J.), rendered December 17, 1990, convicting him of conspiracy in the fourth degree, and attempted grand larceny in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). Sullivan, J. P., Lawrence, Ritter and Santucci, JJ., concur.